DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-8 in the reply filed on 09/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: in [0004] “drop weight tear teat” should be “drop weight tear test”.  
Appropriate correction is required.

Claim Objections
Claims 1 and  objected to because of the following informalities:  in claim 1: "phase in 30%" should be "phase is 30%"
In claim 8 the acronym DWTT should use the full terminology of “drop weight tear test” prior to use as an acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “excellent" and "low” in claims 1 and 5 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the language of the claim what constitutes an excellent toughness as well as what would constitute the temperature being low while the toughness remains excellent. The claimed excellent low-temperature toughness will be considered to encompass any toughness at any temperature.
In claim 1, the phrase “the low-temperature transformation phase includes acicular ferrite and bainite” renders the claim indefinite. It is unclear whether both acicular ferrite and bainite must both be present as the low-temperature transformation phase, or whether one may be present without the other. The claim shall be considered to require acicular ferrite and/or bainite to be present in 30% by area or less.
Claims 2-8 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. (KR-20140083540-A), hereinafter Chon.
	Regarding Claim 1, Chon teaches a steel with a composition as shown in Table 1 which is for a line pipe ([0001]) in which there is a welded portion ([0017]) which constitutes the claimed steel material for a welded steel pipe. 
Element
Claim
Chon
Citation
Relationship
C
0.03-0.1
0.04-0.1
[0015]
Within
Si
0.1-0.5
0.05-0.5
[0017]
Overlapping
Mn
1-2
1.4-2
[0019]
Within 
Al
0.01-0.05
0.01-0.05
[0021]
Same
Mo
0.05-0.3
0.05-0.3
[0033]
Same
Cr
0.05-0.3
0.05-0.3
[0029]
Same
Ni
0.05-0.5
0.1-0.4
[0031]
Within
Nb
0.02-0.08
0.02-0.07
[0027]
Within
Ti
0.005-0.02
0.005-0.02
[0023]
Same
N
0.001-0.007
0.002-0.01
[0025]
Overlapping
P
0.02 or lower
0.015 or less
[0035]
Within
S
0.003 or lower
0.005 or less
[0037]
Overlapping
Ca
0.0005-0.005
0.0005-0.004
[0039]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).	
Chon further teaches the pipe having excellent low-temperature fracture toughness ([0009]) which constitutes the claimed excellent low-temperature toughness.
It is noted that the claimed as a microstructure, a low-temperature transformation phase is 30% or lower (excluding 0%) by area fraction and a balance of ferrite are included, and the low-temperature transformation phase includes acicular ferrite and bainite is considered to require an open ended microstructure of 30% or less of acicular ferrite and/or bainite with a majority of the remaining portion being ferrite.
Chon further teaches 30-40% bainite and 50-65% ferrite as a preferable microstructure ([0042]) which overlaps the claimed as a microstructure, a low-temperature transformation phase is 30% or lower (excluding 0%) by area fraction and a balance of ferrite are included, and the low-temperature transformation phase includes acicular ferrite and bainite.

Regarding Claim 3, Chon teaches the claim elements as discussed above. Chon further teaches that the effective grain size of the bainite is not more than 20 µm ([0048]) which is within the claimed an average grain size of bainite at a central part of a thickness of the steel material is 30 µm or less.

Regarding Claim 4, Chon teaches the claim elements as discussed above. Chon further teaches the effective grain size of ferrite being not more than 10 µm ([0048]) which is within the claimed an average grain size of ferrite at a central part of a thickness of the steel material is less than 20 µm.

Regarding Claim 5, Chon teaches the claim elements as discussed above. Chon further teaches the process of producing the previously discussed microstructure including a welded portion being present prior to a hot rolling ([0017]) as well as heat treatments including tempering ([0063]) occurring after hot rolling ([0055]-[0056]) which constitutes the claimed steel material to which a post-weld heat treatment has been performed, obtained by performing a post-weld heat treatment on the steel material for a welded steel pipe of claim 1, and which has excellent low-temperature toughness, the steel material comprising: as a microstructure, bainite in 30% or lower (excluding 0%) by area fraction and a balance of ferrite.

Regarding Claims 6-7, Chon teaches the claim elements as discussed above. As discussed above, Chon teaches the claimed grain size of bainite and ferrite as well as the claimed post-weld heat treatment being performed which is within the claimed average grain size of bainite at a central part of a thickness of the steel material is 30 µm or less of claim 6 and within the claimed average grain size of ferrite at a central part of a thickness of the steel material is less than 20 µm of claim 7.

Regarding Claim 8, Chon teaches the claim elements as discussed above. Chon further teaches the steel having a drop weight tearing test wave guide ratio of 90% or more at -20°C ([0044]-[0049]) which constitutes the claimed the steel material has a drop weight tear test ductility-brittleness transition temperature of -10°C or lower.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. (KR-20140083540-A), hereinafter Chon, in view of Ishikawa et al. (JP-2010077492-A), hereinafter Ishikawa.
Regarding Claim 2, Chon teaches the claim elements as discussed above. 
Chon does not explicitly disclose the steel containing V, Cu, or B.
Ishikawa teaches a steel similar to that of Chon which includes up to 0.5 Cu in order to provide a beneficial balance between strength, toughness, and weldability and up to 0.1% V to provide a beneficial balance between strength, toughness, and weldability (P. 3 Par. 6) which encompasses the claimed the steel further includes one or more elements selected from among 0.005-0.05% V, 0.05-0.3% of Cu, and 0.0005-0.001% of B.
It would be obvious to a person having ordinary skill in the art to apply the Cu and/or V content according to Ishikawa to the steel according to Chon in order to provide a beneficial balance between strength, toughness, and weldability as discussed above. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/472,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/957,333 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736